Citation Nr: 0834682	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-01 620	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for depression with 
anxiety.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for Hodgkin's lymphoma.  

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran was scheduled for a hearing to be conducted 
before a member of the Board at the RO in Detroit, Michigan 
on June 20, 2007.  He failed to report for his hearing, but 
showed good cause for having failed to report.  As a result, 
in an action dated in April 2008 the Board remanded the case 
in order to afford the veteran the hearing that he had 
requested.  On remand, the veteran was timely notified of a 
hearing scheduled for July 16, 2008.  The veteran failed to 
report.  Because the veteran has not shown good cause for 
failing to report for the July 2008 hearing, the Board 
considers the appellant's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704(d), (e) 
(2007).  


FINDINGS OF FACT

1.  The veteran does not have depression or anxiety that is 
related to his military service.  

2.  The veteran does not have hypertension that is related to 
his military service.

3.  The veteran does not have hemorrhoids that are related to 
his military service.  

4.  The veteran does not have diabetes mellitus that is 
related to his military service.

5.  The veteran's Hodgkin's lymphoma is not related to his 
military service.

6.  The veteran does not have a neck disability that is 
related to his military service.

7.  The veteran does not have a back disability that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have depression or anxiety that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  

3.  The veteran does not have hemorrhoids that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

4.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

5.  The veteran does not have Hodgkin's lymphoma that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

6.  The veteran does not have a neck disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

7.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003 and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and Social Security Administration (SSA) records in 
furtherance of his claim.  The veteran, who served as a 
military policeman (MP) at the Seneca Army Depot in Romulus, 
New York, claimed to have been hospitalized at the VA Medical 
Center (VAMC) in Canandaigua, New York while in service.  The 
hospitalization was said to be related to alcohol and drug 
abuse.  There are no records from the Canandaigua VAMC in the 
veteran's SMRs.  The Canandaigua VAMC was asked to provide 
any treatment record, but none was found.  

The veteran avers that his Hodgkin's disease is due to 
exposure to chemicals and/or radiation to which he believes 
he may have been exposed while serving as an MP at Seneca.  
The RO asked the service to supply information related to 
possible exposure to radiation in service.  The rating 
decision indicates that the Army responded in September 2003 
that it had no records showing that the veteran was exposed 
to radiation in service.  (The record contains the request 
for this information, but not the reply.)  

The record indicates that the veteran underwent a discectomy 
at the VAMC in Pittsburgh, Pennsylvania in 1996.  The only 
record from the Pittsburgh VAMC is a very brief note from 
January 1997 relating to blood work.  A hand written notation 
at the bottom indicates that this was the only Pittsburgh 
record available.  

The veteran has not been afforded VA examinations in 
connection with these claimed issues because the Board finds 
that none is required.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (examination not required when sufficient 
competent medical evidence is on file to make a decision on 
the claim).  In McLendon, the United States Court of Appeals 
for Veterans Claims (Court) held that there are four elements 
to review to determine if a medical examination is necessary:  
a VA medical examination required when there is: 

(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, 
and 
(2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain 
diseases manifesting during an applicable 
presumptive period for which the claimant 
qualifies, and 
(3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be 
associated with the veteran's service or with 
another service-connected disability, but 
(4) insufficient competent medical evidence on file 
for [VA] to make a decision on the claim.  

Id. at 81 (emphasis added).  Here, as regards all but the 
hemorrhoids claim, an examination is not required because 
there is no evidence establishing that a related event, 
injury, or disease occurred in service or that any of these 
claimed disabilities manifested during an applicable 
presumptive period for which the claimant qualifies.  As 
regards the hemorrhoids claim, while element two of McLendon 
is met in that the veteran's SMRs show treatment for 
hemorrhoids in service, element one is not met because there 
is no evidence that the veteran currently has hemorrhoids, or 
persistent or recurrent symptoms of hemorrhoids.  VA has no 
duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs are of record, and they show evidence of 
treatment for hemorrhoids in service, but no complaints or 
treatment for any of the other claimed disabilities.  The 
report of the veteran's entrance examination shows that the 
only abnormalities at that time were an identifying scar on 
the forehead, and defective visual acuity correctable to 
20/20.  There are no other reports of physical examination 
while in service, but, in a report of medical history given 
about four months before separation from active duty, the 
veteran stated that he was in very good health, and that he 
took no medications.  In response to questions as to whether 
or not he had or had ever had any of the 57 listed complaints 
or injuries, including hypertension, cancer, piles or rectal 
disease, or recurrent back pain, the veteran answered no to 
each question.  

The earliest relevant post-service medical records that are 
of record are VA treatment records dating from December 2001.  
Those records show that the veteran was diagnosed with 
Hodgkin's lymphoma in December 2001.  He thereafter underwent 
radiation and chemotherapy treatment.  

Having relocated close to the VAMC in Ann Arbor, Michigan, 
the veteran began primary treatment at that facility.  A July 
2002 report of his initial visit to the general medicine 
clinic there showed that depression screening was positive 
for depressive symptoms in the recent past.  The note 
indicated that the veteran had had back surgery for a 
ruptured disc.  Examination revealed that the neck was 
supple, with no abnormalities noted.  Rectal examination 
revealed no rectal mass.  The veteran was found to be 
oriented as to time, place, and person, with no evidence of 
depression, anxiety, or agitation present; recent and remote 
memory were intact.  The examiner noted that the veteran had 
hypertension that was said to be under good control; 
Hodgkin's lymphoma that was currently under treatment, to 
include radiation that was scheduled to begin in a few days; 
type II diabetes mellitus, requiring insulin and described as 
only under moderate control; tobacco abuse; obesity; and pain 
in the anterior chest related to lymphoma, which was expected 
to get better after completion of therapy.  

A July 2003 primary care treatment note indicates that the 
veteran's diabetes was diagnosed in 1996.  A September 2003 
treatment note indicates that the veteran had been referred 
to be evaluated for depression.  The veteran's chief 
complaint was follow-up and to get help for depression and 
anger control problems.  The veteran gave a history of 
dealing with depression on and off since his days in the 
Army, and that he had self-medicated with alcohol.  He 
admitted to long-term alcohol abuse, but averred that he had 
cut down to a six pack one to three times per week, and even 
further in the last year.  He stated that he had been sober 
for the last 10 days.  Current medical problems were stated 
as hypertension, type II diabetes mellitus, status-post 
treatment for Hodgkin's lymphoma, and, after radiation, COPD, 
chronic low back pain and hyperlipidemia.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were major depression, 
recurrent; mild to moderate; rule out dysthymia; alcohol 
abuse in early recovery.  Axis II (personality disorders and 
mental retardation) diagnosis was deferred.  The Axis III 
(general medical conditions) diagnoses were as listed in the 
preceding paragraph.  In Axis IV (psychosocial and 
environmental problems) the examiner noted problems secondary 
to multiple health problems, chronic mental illness, and 
substance abuse.  The Axis V (global assessment of 
functioning (GAF) score) report was 50.  

Of record is documentation from SSA showing that the veteran 
was found to be disabled within the meaning of the laws 
administered by SSA.  SSA found that the veteran was severely 
disabled due to his Hodgkin's lymphoma, diabetes mellitus, 
hypertension, chronic neck and chest pain, and major 
depression.  The veteran was determined to be disabled 
commencing November 30, 2001.  The SSA records ascribe no 
etiology to any of the disabilities.  

The most recent medical records in the file are from the VAMC 
in Clarksburg, West Virginia.  A February 2005 treatment note 
listed the veteran's medical history consisting of Hodgkin's 
lymphoma, chronic chest wall pain since finishing 
chemotherapy and radiation therapy, type 2 diabetes mellitus 
since 1996, hypertension, chronic obstructive pulmonary 
disease, depression and anxiety, dyslipidemia, and sinusitis 
occurring about three to four times per year.  An August 2005 
treatment note indicates that the veteran was in for recheck 
and labs.  His blood pressure was reportedly running high; 
his mother had passed away, and (apparently the veteran) got 
a divorce.  The assessment was otitis media, chronic 
sinusitis, history of Hodgkin's disease, COPD, dyslipidemia, 
diabetes mellitus type II, and sciatica.  None of the VA 
treatment records mentions hemorrhoids, a neck disability, or 
discusses the etiology of any of the claimed disabilities.  

Also of record are various articles dealing with toxic 
substances found at the Seneca Army Depot, including the 
potential that there was radiologic contamination there.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including hypertension, diabetes 
mellitus, and Hodgkin's disease, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

A.  Diabetes mellitus

Here, there is evidence that the veteran is currently 
diagnosed and is being treated for type II diabetes mellitus.  
However, there is no medical evidence of in-service 
incurrence or aggravation of disease or injury related to 
diabetes mellitus, and no medical evidence of a nexus between 
the current diabetes mellitus and any in-service event.  
Presumptive service connection is not warranted because there 
is no evidence that the veteran's diabetes mellitus became 
manifest to a degree of 10 percent or more within one year of 
leaving military service.  To the contrary, the 
uncontroverted evidence is that the veteran's diabetes 
mellitus was not diagnosed until 1996, more than 15 years 
after leaving service.  Given this large gap in time between 
the end of service and the onset of the veteran's diabetes 
mellitus, service connection on the basis of chronicity is 
also not warranted.  

Some chronic diseases, including type II diabetes, have been 
associated with exposure to certain herbicide agents, 
including Agent Orange, and may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  Service 
connection on this basis is not warranted because there is no 
evidence that the veteran served in an area where he might 
have been exposed to these herbicides.   The veteran contends 
that exposure to chemicals while serving at Seneca Army Depot 
caused his diabetes mellitus.  However, there is no evidence 
that the veteran was ever exposed to chemicals, including the 
specific herbicides known associated with type II diabetes 
mellitus.  

In light of the foregoing analysis, the Board finds that 
service connection for the veteran's diabetes mellitus is not 
warranted.  

B.  Depression

Service connection for mental disorders requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (which requires a diagnosis in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)).  As noted in the 
background discussion, the veteran has been diagnosed with 
depression.  However, there is no evidence in the record that 
the veteran suffered a depressive disorder while in service, 
and there is no medical evidence of a nexus between the 
currently diagnosed depression and the veteran's period of 
active military service.  The Board acknowledges the 
veteran's contention that he underwent a period of 
rehabilitation for alcohol and drug abuse while in service.  
However, as noted, the RO was unable to obtain any such 
records.  In any event, the veteran has stated that this 
treatment was for substance abuse, and not for depression.  
In light of the absence of any probative evidence of in-
service incurrence or aggravation of a depressive disorder 
and medical evidence of a nexus between the current 
disability and any in-service disease, injury, or event, 
service connection for depression must be denied.  

C.  Neck Disability

The veteran contends that he has a neck disability that 
occurred in service while wearing boots, carrying backpacks, 
and training on hard pavement.  His SMRs contain no 
complaints or treatment related to the neck.  Moreover, 
current medical treatment records do not document any neck 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Here, there is no medical evidence of a neck disability.  
There are no current treatment records showing complaints of, 
or treatment for, any neck disability, and the veteran has 
offered none, even after repeated notification by the RO in 
the VCAA notification letters, the rating decision, and the 
SOC that evidence of a current disability was needed.  With 
no medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  



D.  Back Disability

The record shows the veteran had a discectomy at L4-L5 in 
1996, and that he currently suffers recurring back pain.  
However, the veteran's SMRs contain no record of any 
complaint or treatment related to the back.  There also is no 
medical evidence of a nexus between the veteran's military 
service and the disc disease or its apparently related pain.  
There is no evidence of any complaint or treatment related to 
the back until many years after leaving service.  The veteran 
contends that his claimed back and neck disabilities are 
related to wearing boots, carrying backpacks, and training on 
hard pavement.  However, as noted, there is no evidence of 
related complaints in service, and there is no evidence that 
the veteran has the requisite qualifications to render 
competent medical opinion or to diagnose any medical disease 
or disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Thus service 
connection is not warranted on any basis.  

E.  Hypertension

The record shows that the veteran has been diagnosed with 
hypertension and is being treated for it.  However, the 
veteran's SMRs contain no evidence of complaint of or 
treatment for hypertension while in service, and there is no 
medical evidence of a nexus between the hypertension and the 
veteran's military service.  While the record does not show 
exactly when the veteran's hypertension was diagnosed, there 
is no evidence of record that it was diagnosed either during 
military service or within the one-year presumptive period 
following service.  The veteran has not advanced any argument 
that there has been continuity of symptomatology since 
leaving service.  In comments contained in his substantive 
appeal, the veteran expressed an opinion that he believed his 
hypertension is related to his claimed depression and 
anxiety, and that the hypertension was a part of his being 
hospitalized in service.  However, as noted, the veteran is 
not qualified to render medical opinion as to the etiology of 
this disability.  Espiritu, supra; 38 C.F.R. § 3.159(a)(1).  
Consequently, the veteran's own assertions as to the etiology 
of his hypertension have no probative value.

F.  Hodgkin's lymphoma

The veteran undeniably has been diagnosed with Hodgkin's 
lymphoma.  However, the veteran's SMRs contain no evidence of 
any complaint or treatment related to his Hodgkin's lymphoma, 
and there is no medical evidence of a nexus between the 
veteran's Hodgkin's lymphoma and his military service.  
Moreover, while Hodgkin's disease is among those diseases 
that may be presumptively service connected, the veteran's 
Hodgkin's lymphoma was not diagnosed until 2001, more than 20 
years after leaving service.  Again, there is no evidence of 
continuity of symptomatology, and so service connection on 
that basis is not warranted.  

Hodgkin's disease is among those known to be caused by 
exposure to herbicide agents, including Agent Orange.  
However, as noted, the veteran did not serve in Vietnam or 
elsewhere where these herbicide agents are known to have been 
used.  The veteran contends that his Hodgkin's lymphoma was 
caused by exposure to chemical agents at the Seneca Army 
Depot.  One of the documents the veteran has submitted, 
titled Public Health Assessment, Seneca Army Depot, shows 
that there was ground water contamination at Seneca Army 
Depot related to the chemicals trichloroethylene, 1,2-
dichloroethylene, and vinyl chloride.  However, there is no 
evidence that exposure to any of these chemicals has been 
shown to be related to Hodgkin's lymphoma, and the veteran 
has provided none.  Cf. Combee v. Brown, 34 F.3d 1039, 1043-
44 (1994) (presumptive service connection procedure does not 
foreclose proof of direct service connection, and claimant 
has the right to file to add his malady to the secretary's 
list and thereby qualify for service connection.)  

The Board also notes that Hodgkin's disease is not among 
those disabilities for which service connection may be 
granted based on exposure to ionizing radiation.  38 C.F.R. 
§ 3.309(d).  Additionally, it has not been identified in the 
record by competent medical authority as a radiogenic disease 
and it is not listed among those diseases that are considered 
radiogenic and which would require additional procedural 
development as set forth in 38 C.F.R. § 3.311 (2007).  In 
light of the foregoing analysis, the Board finds that service 
connection for the veteran's Hodgkin's lymphoma is not 
warranted.  

G.  Hemorrhoids

The veteran's SMRs show that he was treated at least twice in 
service for hemorrhoids.  However, as noted previously, 
service connection cannot be granted without a current 
showing of the claimed disability.  38 U.S.C.A. § 1131.  
Here, there is no medical evidence that the veteran currently 
has hemorrhoids.  There are no current treatment records 
showing complaints of, or treatment for, hemorrhoids, and the 
veteran has offered none.  With no medical evidence of the 
claimed disability, the analysis ends, and service connection 
must be denied.  

As noted, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his claimed disabilities, and, 
consequently, his own assertions as to the etiology have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for depression with anxiety 
is denied.  

Entitlement to service connection for a neck disability is 
denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for Hodgkin's lymphoma is 
denied.  

Entitlement to service connection for hemorrhoids is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


